Defendant in error recovered a verdict and judgment against the plaintiffs in error in a common law action in the Circuit Court of Bradford County, Florida, the said judgment being predicated on a promissory note. A motion for new trial was denied and writ of error was taken to the final judgment. *Page 748 
Some half dozen errors are assigned here most of which turn on the question of whether or not the note sued on was endorsed by Nolan, plaintiff in error, as surety or principal or whether he endorsed it at all. On both questions and others incidental to them the verdict was amply supported by the evidence. It was competent to show by parol evidence whether Nolan endorsed the note as surety or as principal but under the terms of Section 4733, Rev. Gen. Stats. of 1920 (Section 6819, Comp. Gen. Laws of 1927) that fact became immaterial in this case.
The errors complained of were technical and harmless and the cause should not be reversed therefor, Section 2812, Rev. Gen. Stats. of 1920 (Section 4499, Comp. Gen. Laws of 1927). The judgment below is therefore affirmed.
Affirmed.
WHITFIELD, STRUM and BUFORD, J. J., concur.